Name: Council Regulation (EEC) No 1271/79 of 25 June 1979 amending Regulation (EEC) No 1079/77 as regards the amount of the co-responsibility levy in the milk and milk products sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 6 . 79 Official Journal of the European Communities No L 161 / 11 COUNCIL REGULATION (EEC) No 1271 /79 of 25 June 1979 amending Regulation (EEC) No 1079/77 as regards the amount of the co-responsibility levy in the milk and milk products sector establish a more direct link between milk production and the amount of the levy to be applied, HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 1079/77 shall be replaced by the following : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products ('), as amended by Regulation (EEC) No 1001 /78 (2 ), and in particular Article 2 ( 1 ) thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment (3 ), Having regard to the opinion of the Economic and Social Committee (4), Whereas Regulation (EEC) No 1079/77 introduced a co-responsibility levy on all quantities of milk deliv ­ ered to dairies and certain farm sales of milk products ; whereas, under the first subparagraph of Article 2 (2) of that Regulation , the amount of the levy shall take account of the market situation , of forward estimates of supply of and demand for milk products, and of the development of stocks ; whereas the level of prices fixed for the year concerned should also be taken into account ; Whereas for these reasons the amount of the levy fixed for the 1978 /79 milk year must be extended for the 1979/80 milk year ; Whereas the levy is intended to achieve greater balance on the milk market by establishing a more direct link between production and outlets for milk products , in view of the major public interest attached ; whereas there is a danger that these objec ­ tives will not be attained during the period originally laid down ; whereas it is therefore necessary to contem ­ plate an immediate extension of the validity of this levy ; whereas, in the event of such an extension , provi ­ sion must be made for an increase in the current amount of the levy where an increase of 2 % or more in milk deliveries by producers is recorded , in order to 'Article 2 1 . For the 1979/80 milk year, the levy shall be 0-5 % of the target price for milk . 2 . In accordance with the procedure laid down in Article 43 (2) of the Treaty and taking into account the outcome of the measures for achieving greater balance on the milk market, the Council may decide to extend the validity of the co-responsibility levy beyond the period referred to in paragraph 1 while at the same time speci ­ fying the adjustments which need to be made to these arrangements . In the event of the extension of the levy arrange ­ ments : (a) the amount of the levy, fixed in accordance with the procedure laid down in Article 43 (2) of the Treaty, shall be no less than that speci ­ fied in paragraph 1 ; (b) the amount of the levy, to apply during the 1980/81 marketing year, shall be equal to the rate specified in paragraph 1 , increased by one point, where it is noted that the quantity of milk sold by Community producers in the form of milk and certain milk products has increased by 2 % or more, by comparing the quantity sold during the 1978 calendar year with the quantity sold in the 1979 calendar year.' (&lt;) OJ No L 131 , 26 . 5 . 1977, p. 6 . ( 2 ) OJ No L 130 , 18 . 5 . 1978 , p. 11 . ( 3 ) OJ No C 93 , 9 . 4 . 1979 , p. 49 . (4 ) Opinion delivered on 4 and 5 April 1979 (not yet published in the Official Journal ). Article 2 This Regulation shall enter into force on 2 July 1979 . No L 161 / 12 Official Journal of the European Communities 29 . 6 . 79 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 25 June 1979 . For the Council The President J. LE THEULE